THE     ATTORNEY            GENERAL
                      OF     TEXAS




Mr. Lynn Brown
Administrator
State Board of Plumbing Examiners
John H. Reagan Building
Austin, Texas
                              Opinion No. C-343
                              Re:    Whether the State Board of
                                     Plumbing Examiners has the
                                     authority to adopt rules
                                     establishing a procedure
                                     for registration of plumb-
                                     ers I apprentices, and re-
Dear Mr. Brown:                      lated questions.
       You have requested the opinion of this office as to
whether the State Board of Plumbsng Examiners has the authority
to adopt rules establishing a procedure for the registration of
plumbers' apprentices, whether the Board has the authority to
require a minimum amount of plumbing experience before being
permitted to take the examination for a-journeyman plumber's
license, and whether the Board is authorized to require both
registration of apprentices and a minimum period of experience
as a registered apprentice before being permitted to take the
journeyman plumber's examination. These three questions are
but variations on the same theme, and if the Board has the power
to do one, it has the power to do all. Therefore, these ques-
tions will be answered as if they were a whole.
       Article 6243-101, Vernon's Civil Statutes, is the codi-
fication of the Plumbing License Law of 1947. Section 2(d) of
that Act contains the following definition:
             "A 'Plumber's Apprentice' within the mean-
      ing of this Act is any person other than a
      master   plumber or Journeyman plumber who, as
      his principal occupation, is engaged in learn-
      ing and assisting in the installation of plumb-
      ing."
Section 11 of the Act contains the following language:


                              -1627-
Mr. Lynn Brown, page 2 (C-343)


            "Any person who has worked as a plumber's
       apprentice at the business, trade or calling
       of plumbing for such a length of time as the
       Board may prescribe in its rules and regula-
       tions, and who desires to take anyexamination
       to entitle him to a license as'a journeyman
       plumber, may file his application and take the
       examination provided by the Board."
       The above-quoted sections of the Plumbing License Law of
1947 make it clear beyond question that the Legislature recognized
apprenticeship as the traditional means of gaining proficiency in
a trade or profession. Section 11 also demonstrates the intention
of the Legislature to give to the Board the authority to determine
the optimum time period that an apprentice should remain intrain-
ing. Even when the power to,make rules and regulations is not ex-
pressly granted to an administrative board, Texas,courts have con-
sistently held that the board had the implied power to adopt rules
and regulations necessary to accomplish the purposes of the statute.
Gulf Land Co. vs. Atlantic Reflnin Co., 134 Tex. 59, 131 S.W.2d
                     ommiss on vs.   ell Oil Co., 139 Tex. 66, 161
~l~~~~~~2~~~%4~~~exas     Le!%           Board,;;oSu;y   SW?:   ).
 n our particular case, the zgisyat:te has iranted specific ruie-
making power to the,State Board of Plumbing,Examiners, and has
delegated to this Board the duty of regulating the licensing of
plumbers in this State, with the object of the protection and fur-
therance of,public health'and welfare (Sec. 18, Article 6243-101,
V.C.S.). In the opinion of this office, the qualification of ap-
prentice plumbers is a matter central to the basic function of the
Board. Having been given an express ,grantof power by the Legis-
lature, the Board may, in the exercise of its sound discretion,
adopt reasonable time prerequisites for admission to the examina-
tion for licensing as a journeyman plumber, and adopt any neces-
sary rules and regulations for the administration thereof.
       It should be observed at this point that there is an ap-
parent conflict in the Plumbing License Law of 1947, with regard
to apprentice plumbers. The Act makes reference to them, as noted
above, and then provides, in Section 14, that:
            11 . . no person, whether as a master
       plumber, employing plumber, journeyman plumb-
       er, or otherwise, shall engage in, work at,
       or conduct the business of plumbing in this
       state or serve as a plumbing inspector as here-
       in defined, except as herein specifically ex-
       empted from the provisions of this Act, unless
       such person is the holder of a valid license as
       provided for by this Act. . . .'I
                               -1628-
Mr. Lynn Brown, page 3 (C-343)


Since an apprentice plumber is not licensed by the Act, and such
an apprentice is not specifically exempted from the provisions
of the Act, it has been contended that an apprentice is completely
forbidden to embark upon learning the plumbing trade by performing
the said trade in actual practice, even under the direct super-
vision of a licensed master or journeyman. Such an interpretation
does not bear scrutiny. If th&s were true, then no person could
commence to learn the trade by actual practice until he had a
journeyman's license (and passing the examination for such a li-
cense would be nearly impossible without practical knowledge ac-
quired in actual work situations). A prohibition against a working
apprenticeship would defeat~the principal purpose of the Act - -
to guarantee competent plumbers - - and thereby largely frustrate
the manifest intent of the Legislature. Finally, it would work
grievous hardship and injustice on anyone seeking to enter the
plumbing trade since experience, as a practical matter, is a pre-
requisite to licensing, but the path of experience would lead only
to jail. Unless there is no alternative, a statute will not be
interpreted so as to lead to a foolish or absurd result. McKlnney
vs. Blankenship, 154 Tex. 632.;282 S.W.2d 691 (1955).
        A sound and reasonable construction of the Act, exempting
plumbers' apprentices from the Act's penalties, is found in the
 language of Section 14. After prohibiting the unlicensed practice
 of plumbing, we find the phrase "unless such installation of plumb-
 or plumbing work be done under the supervision and control of a
plumber licensed under this Act." (Emphasis supplied). It is the
ioplnlon 0                        a provision operates to exclude
 apprentices from the penalties of the Act, since such an interpre-
 tation operates to give full effect to the manifest legislative in-
 tent.
       One further contention against the control of apprentices has
been made, and that is that a certain Illinois Supreme Court case
forbids state participation in apprentice training on constitution-
al grounds. The case of Peo le vs. Brown, 407 111. 565, 95 N.E.2d
888 (1950), held the plum&     icense     of Illinois to be unconsti-
tutional with regard to apprentices. The Illinois statute had set
up an elaborate apprentice system where the apprentice had to work
under a master plumber for a period of ten years, and then had to
rely upon the master for a discretionary certification before the
apprentice could qualify to take an examination for journeyman
status. Such a system is clearly unconstitutional on many ground~s,
and has no relation to the Texas system. The Texas State Board of
Plumbing Examiners operates under a legislative mandate to license
a sufficient number of qualified plumbers, whereas the former
Illinois system had as its primary effect the strict limitation of
competition by making plumbing a very difficult trade to enter.
So long as the Board is performing its assigned,function in

                              -1629-
Mr. Lynn Brown, page 4 (0343)


licensing plumbers, the Brown case will have no application in
this State.

                           SUMMARY
            The State Board of Plumbing Examiners has
            the authority, under Article 6243-1.01,V.C.S.,
            to establish a minimum apprenticeship period
            for applicants for journeymen plumbers' li-
            tenses .
            The Board also has the power to adopt any
            reasonably necessary rule or regulation for
            the purpose of administering such apprentice-
            ship requirement.
                                Yours very truly,
                                WAGGONER CAPR
                                Attorney General




                                     Assistant
MLQ:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Roy Johnson
V. F. Taylor
Paul Phy
Howard Fender
APPROVED FOR THE ATTORNEY GENERAL
By: Roger Tyler




                            -1630-